Citation Nr: 0734303	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-41 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits for the support of the veteran's minor child.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1988 to November 
1999.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 special apportionment 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

In June 2005, the appellant was sent a letter notifying her 
that she was scheduled to appear for a Decision Review 
Officer hearing in August 2005.  In July 2005, she informed 
the RO that she could not attend this hearing and requested 
to be rescheduled.  In August 2005, the appellant was sent a 
letter notifying her that her Decision Review Officer hearing 
had been rescheduled for October 2005.  However, she failed 
to report for this hearing and provided no explanation for 
her failure to report.  

In April 2007, the appellant was sent a letter notifying her 
that she was scheduled for a Board hearing in May 2007.  A 
May 2007 report of contact indicates that the appellant 
notified the RO that she would not be able to report for this 
hearing, but that she might be able to report in September 
2007.  In July 2007, the appellant was sent a letter 
notifying her that she had been scheduled for a hearing in 
September 2007.  Records indicate that she failed to report 
for this hearing, and she has provided no explanation for her 
failure to report.  Her hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2007).


FINDINGS OF FACT

1.  The appellant is the mother and guardian of the veteran's 
minor child, Z.

2.  The veteran is receiving VA disability compensation 
benefits at a combined disability rate of 50 percent; his 
award includes additional benefits for two dependents.  

3.  No portion of the veteran's monthly VA compensation 
benefits are currently apportioned to the appellant on behalf 
of Z.  

4.  A January 2000 Court Proceeding ordered the veteran to 
pay $309 per month in child support by wage withholding.  
This document reflects that there is no arrearage.   

5.  The appellant has not presented a court document 
demonstrating that the veteran is not meeting his court-
ordered child support obligation.  

6.  The appellant has not demonstrated current financial 
hardship.


CONCLUSION OF LAW

The criteria for apportionment of the veteran's disability 
compensation benefits have not been met. 38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453, and 
3.458 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The VCAA does not apply to decisions regarding how benefits 
are paid.  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  An 
apportionment decision involves deciding how existing 
benefits are paid.  Under the reasoning in Sims, the VCAA 
would not appear to be applicable to apportionment 
adjudications.  

When a veteran is not residing with his or her spouse, or 
when a veteran's dependent children are not in his or her 
custody, all or any part of the compensation benefits payable 
may be apportioned as may be prescribed by the Secretary.  38 
U.S.C.A. § 5307 (West 2002).  In the case at hand, the 
veteran has been awarded service-connected VA disability 
compensation benefits at a combined disability rate of 50 
percent, effective November 19, 1999.  The appellant has 
petitioned that a share of the veteran's VA disability 
benefits be apportioned to the veteran's minor son, Z.  
Records from a Juvenile and Domestic Relations District Court 
in the Commonwealth of Virginia demonstrate that the veteran 
is Z's father and that Z does not reside with his father.  
The appellant in this claim is Z's mother and guardian.

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's child is not in the veteran's custody and 
the veteran is not reasonably discharging his responsibility 
for the child's support.  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451.  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
benefits payable may be apportioned between the veteran and 
his or her dependents on the basis of the facts of the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the veteran and those dependents on 
whose behalf the apportionment is claimed, and the special 
needs of the veteran, his or her dependents, and the 
apportionment claimants.

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the veteran.  
Elias v. Brown, 10 Vet. App. 259, 263 (1997).

As stated above, a general apportionment is warranted when a 
child is not in the veteran's custody and the veteran is not 
reasonably discharging his responsibility for the child's 
support.  As noted above, Court records establish that Z is 
the veteran's son and that he does not reside with his 
father.  Therefore, the Board now turns to the question of 
whether the evidence of record demonstrates that the veteran 
is not reasonably discharging his responsibility for Z's 
support.  

In her July 2002 claim, the appellant stated that the veteran 
was currently $32,000.00 behind on child support.  In his 
October 2002 response to an RO letter requesting specific 
financial information, the veteran stated that he paid $309 
per month in child support.  In May 2003, after the 
apportionment claim had been denied, the appellant submitted 
a notice of disagreement stating that she had retained the 
services of an attorney in an effort to collect come of the 
$38,000 in arrearages of child support.  She also stated that 
she was filing contempt of court charges for non-payment of 
child support, non-payment of medical costs, and failure to 
maintain health insurance.  She stated that the veteran had 
not made a contribution on behalf of the dependent since 
their marriage was annulled.  The appellant included a copy 
of a letter to the state of Virginia requesting records on 
which the veteran had put a freeze.  She also submitted a 
copy of the latest letter requesting that the veteran 
authorize the dependent's child support case be registered in 
Ohio, where the child resides.  

In September 2006, the RO received a letter from the 
appellant's private attorney.  Attached to this letter were 
court documents that demonstrated the veteran was Z's father 
and was responsible for paying child support.  The attorney 
stated that the veteran had not paid any support for Z for 
many years and that there was a large arrearage in his child 
support payment account.  Further, the attorney noted that 
the veteran had not provided an in-kind support and did not 
exercise visitation with Z.  He noted that it was his 
understanding that Z had not been provided medical insurance 
coverage or benefits under the veteran's policy.  He also 
stated that the veteran was employed on a full-time basis and 
could afford child support payments but that he chose not to 
pay anything at all.  This placed financial hardship on the 
child.  

Among the documents submitted by the appellant's attorney 
were notes from a December 1995 hearing that indicated the 
appellant was awarded temporary support of $1000 per month, 
beginning in January 1996, by allotment.  

The attorney also submitted an April 1996 Court Order 
ordering the veteran to pay $437.50 per month for child 
support.  An arrearage of $1687.50 was also noted.  An August 
1996 Order states that the arrears amount was to be paid to 
the appellant in full by October 15, 1996, by military 
allotment.  

A January 2000 Order of a Juvenile and Domestic Relations 
District Court in the Commonwealth of Virginia orders the 
veteran to pay $309 per month, beginning in February 2000.  
No arrearage is noted in the Court Order.  The Order further 
notes that support was ordered by wage withholding.  

After a thorough review of the evidence of record, the Board 
finds that a general apportionment is not warranted.  While 
the Court documents establish that the veteran is Z's father 
and that he is ordered to pay child support, they also 
indicate that he has been paying such support through wage 
withholding.  While the appellant has claimed arrearages of 
$32,000 and $38, 000, and while her attorney has stated that 
the veteran did not pay child support, the only arrearage 
shown by the Court documents is of $1687.50.  Records 
indicate that this amount was to be paid in full within two 
months, and there are no subsequent Court documents of record 
to dispute that payment occurred.  Likewise, even though the 
appellant has submitted evidence indicating that she was 
moving her child support registration to Ohio, there is no 
evidence that such a move has anything to do with delinquent 
child support payments.  The evidence, therefore, does not 
support the appellant's claim that the veteran is not paying 
child support.  Therefore, general apportionment is denied.  

As noted above, the appellant's son may still qualify for a 
special apportionment where hardship is shown to exist, 
provided that it does not cause undue hardship to the other 
persons of interest.  

In order to determine whether a special apportionment was 
warranted, the RO sent letters to both the appellant and the 
veteran in August 2002 requesting that they submit specific 
financial information, including gross monthly earnings, 
total average monthly income, and monthly living expenses.  

The appellant did not respond to the August 2002 information 
request.  

In October 2002, the veteran reported gross monthly earnings 
of $624 per week, or $2496 per month.  He also reported 
receiving $202 VA benefit per month and an average monthly 
income of $2904.  He stated that his average living expenses 
varied by week but indicated that gas for his vehicle was one 
of his expenses.  He reported spending $400 per month on 
rent, $100 per week for food, $200 per month for utilities, 
$75 per month for phone, $30 for clothing in the month of 
August, $180 per month for insurance, $30 per month for 
school, $424 per month for vehicle payments, $185 per month 
for credit card, and $309 per month for child support.  

In her May 2003 notice of disagreement to the adverse 
apportionment decision, the appellant stated that the reason 
she did not submit a response to the August 2002 information 
request was because she had been unemployed since August 
2000.  She also noted that her husband earned the family's 
income.  She stated that she has received extreme hardship 
due to the veteran's failure to support his child.  

However, because the appellant has still not actually 
demonstrated financial hardship, the Board finds that special 
apportionment must be denied as well.  The appellant has had 
several opportunities to submit the requested information, 
and the May 2003 notice of disagreement reflects the 
appellant's awareness of the necessity of submitting the 
requested financial information in the determination of this 
claim.  There has been no evidence presented to show that Z 
has been deprived of food, clothing, or shelter.  Thus, 
because financial hardship has not been shown by the 
appellant, the criteria for a special apportionment of the 
veteran's disability benefits under 38 C.F.R. § 3.451 have 
not been met.

For these reasons, the evidence is against the grant of an 
apportionment of the veteran's VA compensation benefits.





ORDER

Entitlement to apportionment of the veteran's compensation 
benefits is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


